RESPONSE TO AMENDMENT

Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 11, 2022 has been entered.
 
Claims 1, 2, 7, 11-13, and 18 are pending in the application.  Claims 3-6, 8-10, 14-17, and 19-21 have been cancelled.  
Amendments to the claims, filed July 7, 2022, have been entered in the above-identified application.

REJECTIONS
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
Claims 1 and 13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding claims 1 and 13, the limitations “wherein respective diameters of the pores are substantially equal” are not supported in the originally filed disclosure and are considered new matter.  For support of the newly added limitation, Applicant points to Fig. 9.  Fig. 9 cannot be relied upon to support the newly added limitation because the drawing is a simple drawing that does not have sufficient detail to support the limitations.  Furthermore, Paragraph [0038] of the originally filed specification states that “In the drawings, the relative sizes of elements, layers, and regions may be exaggerated for clarity” and Paragraph [0048] in the originally filed specification states that “the regions illustrated in the drawings are schematic in nature and their shapes are not intended to illustrate the actual shape of a region of a device and not intended to be limiting”.  As such, the drawings do not support the newly added limitation and therefore, the newly added limitation is considered new matter.
Claims 2, 7, 11, 12, and 18 are rejected based on their dependency on either claim 1 or claim 13.

ANSWERS TO APPLICANT’S ARGUMENTS
Applicant’s arguments in the response filed August 11, 2022 regarding the rejections of record have been considered but are moot due to the new grounds of rejection.  However, Applicant’s arguments that are still applicable to the current rejections will be addressed below.
Applicant argues that the combination of the embodiments depicted in the figures and the words included in the specification, as originally filed, provide the support required under 35 U.S.C. § 112 and that can be seen in the Applicant-annotated version of the non-limiting example of Fig. 9 of the present application, the diameters, or sizes, of all of the pores BB appear to be substantially the same, which would result in an embodiment “wherein respective diameters of the pores are substantially equal” as now recited in claims 1 and 13.
	However, as discussed above, Fig. 9 cannot be relied upon to support the newly added limitation because the drawing is a simple drawing that does not have sufficient detail to support the limitation.  Additionally, there is no discussion in the originally filed specification about the respective diameters or sizes of the pores.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that depicting the diameters of the pores BB to have substantially the same diameter is not an exaggeration and rather, that Paragraph [0038] is intended to clarify that, for example, “the relative sizes of [respective] elements … may be exaggerated,” and therefore the relative size of the pores with respect to, for example, the glass substrate GLS, is not particularly limited.
	However, Paragraph [0038] does not state that the relative sizes of respective elements may be exaggerated but that the relative sizes of elements may be exaggerated and as each pore is its own element, the relative sizes between pores may be exaggerated.  Therefore, Fig. 9 cannot be relied upon to support the newly added limitation because the drawing is a simple drawing and Paragraph [0038] indicates that relative sizes of elements (such as each individual pore) cannot be relied upon because they may be exaggerated.  Additionally, there is no discussion in the originally filed specification about the respective diameters or sizes of the pores.  As such, Applicant’s arguments are deemed unpersuasive.
	Applicant argues that Paragraph [0048] is intended to clarify that Applicant is not limiting itself of the exact shapes depicted in the drawings and nothing in Paragraph [0048] suggests that Applicant has forfeited its right to rely on the drawings to provide support for any of the claim features.
	However, Paragraph [0048] in the originally filed specification states that “the regions illustrated in the drawings are schematic in nature and their shapes are not intended to illustrate the actual shape of a region of a device and not intended to be limiting”.  Therefore, Fig. 9 is a simple drawing that does not illustrate the actual shapes of a region of a device and as such, does not illustrate the actual relative sizes and diameters of the pores of the device.  Additionally, there is no discussion in the originally filed specification about the respective diameters or sizes of the pores.  As such, Applicant’s arguments are deemed unpersuasive.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELAINE M VAZQUEZ whose telephone number is (571)270-0482.  The examiner can normally be reached on M-F, 8am-5pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EMV/
ELAINE M. VAZQUEZ
Examiner, Art Unit 1788
October 8, 2022

/Alicia Chevalier/Supervisory Patent Examiner, Art Unit 1788